﻿I am very pleased to see the
Foreign Minister of neighbouring Ukraine assume the
12


prestigious post of President of the General Assembly at its
fifty-second session. In fulfilling your challenging tasks you
may rest assured of the support and cooperation of the
delegation of Hungary.
Our tribute and thanks are also due to your
predecessor, Ambassador Razali Ismail of Malaysia, who
served us with distinction and innovative spirit.
In the post-cold-war era, international organizations
are undergoing a profound adaptation process. Here, in the
United Nations, we are only at the beginning of a bumpy
road. Whether the United Nations can find its place in the
new international political environment of the twenty-first
century depends on our foresight, realism and
determination. If our decisions are underpinned by a
strongly shared joint commitment to tackle the global
agenda, we can make the United Nations relevant for the
next millennium.
The reform proposals presented by Secretary-General
Kofi Annan are guided by the urgency of the task, sober
realism and healthy idealism as well as personal
commitment to change. We welcome the intention of the
Secretary-General to proceed to the early implementation of
concrete organizational measures within his own areas of
competence.
The package of proposals which require action by the
Member States themselves truly captures those areas of
United Nations activities where agreements are necessary at
this stage. The suggestions to ensure the desired coherence
of United Nations efforts in development cooperation, to
bolster its institutional capacity to combat international
crime, drug-trafficking and terrorism, or to integrate human
rights concerns into all principal United Nations activities
and programmes deserve our full support and need swift
and concrete action. Let me add the voice of my delegation
to all those who have called for approval at this session of
the package as a whole, which will have to be followed by
practical steps in order to translate it into meaningful
action.
In its foreign policy Hungary continues to serve
international peace and stability, with special regard to its
own region. The tragic events in former Yugoslavia, the
crises and convulsions on the territory of the former Soviet
Union and elsewhere, the emergence of aggressive
nationalism as well as populism in Central and Eastern
Europe, as an appealing “remedy” for political problems,
economic difficulties and social tensions, are vivid
reminders of the critical, sometimes lethal, nature of these
challenges. They underscore how important it is that the
international community act with appropriate means and
in a timely manner.
Hungary supports the efforts of the Organization for
Security and Cooperation in Europe (OSCE) and of other
multilateral regional organizations to help prevent new
conflicts, to initiate, where needed, peacekeeping and
peace-building activities, to solidify the rule of law and to
promote cooperation in the OSCE area. My country is
seeking to consolidate genuine good-neighbourly relations
with all the countries of its region, especially with
countries bordering it, and to launch regional initiatives
and enhance regional cooperation to better respond to the
new challenges threatening regional stability. It is in this
spirit that we have been active in the creation of, and
have sought to expand, various forms of regional
cooperation, such as the Central European Initiative, the
Central European Free Trade Agreement and the South-
East European Cooperative Initiative, involving a large
number of countries in the region, or have moved ahead
with trilateral, more tailor-made, cooperative schemes
with a number of our immediate neighbours. Regional
and cross-border cooperation is a valuable asset for
regional stability and security, and has to be utilized to its
full potential.
As we look forward, from the invitation we received
from the North Atlantic Treaty Organization Summit in
Madrid to the winding up of the accession talks with the
Alliance, and in the expectation of the commencement of
negotiations on our entry into the European Union next
January, we wish to develop further such regional
activities of dialogue and wide-ranging cooperation in
order to prevent the emergence of new dividing lines and
to assist all the countries of the region in their drive to
join the mainstream European developments. We are also
confident that Hungary, through the structures of Euro-
Atlantic integration, will become an even more active
partner and supporter of the United Nations.
The post-cold-war era has brought to the forefront
urgent questions. These include issues related to the
future operation of the United Nations conflict-
management capacity. The debate unfolding on these
problems has political, legal and, quite often, emotional
dimensions as well. We welcome the proposals of the
Secretary-General geared towards enhancing the rapid
reaction capabilities of the United Nations.
13


It is in this context that in recent years Hungary has
increased its participation in United Nations mandated
peacekeeping operations in a variety of ways, including
both infrastructural and logistical support and the
deployment of military and police personnel, an example of
which is the Hungarian contribution to the Implementation
Force and the Stabilization Force and the considerable
increase in the number of Hungarian peacekeepers serving
in the United Nations peacekeeping force in Cyprus. We
are pleased that the performance and professional skill of
my compatriots engaged in various such operations all
across the globe are considered positively.
The issue of the functioning and the size of the
Security Council has been extensively dealt with at several
United Nations forums. Legitimacy and efficiency are both
important premises for any pattern of Security Council
reform. The general view is that, once the Security Council
is enlarged, its size and composition should be not an
impediment, but, rather, an asset for effective decision-
making and action, enjoying the widest possible support
and cooperation of the membership at large. Agreement on
Security Council enlargement is a fundamental pillar of the
United Nations reform process. We have to make sure that
with a future Security Council comprising Germany, Japan
and countries each from Africa, Asia and Latin America
and the Caribbean as permanent members, and also
additional non-permanent members, we preserve and
enhance the purpose-oriented character of this important
body.
The financial reform of our Organization is an
indispensable prerequisite to ensure its viability and
relevance. Payment of assessed contributions is an
obligation under the United Nations Charter. Hungary has
made serious efforts to meet all its outstanding financial
assessments, and now we belong to the yet small, but,
hopefully, growing group of Member States which pay all
their contributions to the regular as well as peacekeeping
budgets in full and without conditions.
To solve the financial crisis, we must find a way that
is acceptable to Member States and is good for the
Organization. The delegation of Hungary stands ready to
join in further constructive efforts along the lines of the
proposal presented by the European Union with a view to
arriving at a comprehensive compromise solution.
After the demise of the political structures of the cold
war, international protection of human rights and
fundamental freedoms can no longer be relegated to some
distant corner of United Nations activities. As a legitimate
concern of the international community, human rights
issues should be given their due weight in all United
Nations activities, in a well coordinated manner. This
must be reflected in the provision of adequate funding.
Today, human rights are violated on a massive scale
worldwide, and we all must stand up in their defence and
hold violators accountable wherever abuses occur. We are
aware that there exist regional, cultural and other
specificities in the field of human rights. We believe,
however, that these should not stand in the way of
consistency in promoting universal respect for human
rights and should not allow complacency to surface in
attitudes towards human rights violations.
We are pleased with the Secretary-General’s
excellent choice of Mrs. Mary Robinson to serve as the
next High Commissioner for Human Rights. We will lend
her assistance to make the United Nations more effective
in responding to human rights challenges, including those
stemming from ethnic discrimination. As recent
developments have shown, these represent a threat to
regional and international stability and security.
Development and environment are questions of the
utmost importance for the future, and even the survival,
of humankind. United Nations activities in this sphere
should lead to the elaboration of a comprehensive
programme for sustainable development acceptable to all
nations. We wish to voice our concern about the
insufficient progress achieved in this domain. We lend
our full support to efforts aimed at seeking solutions to
the burning questions of underdevelopment and at
stopping the processes of degradation of the ecological
habitat of our planet.
Armed conflicts continue to take their toll,
sometimes decades after the cessation of hostilities, due
to the presence of anti-personnel landmines. The plight of
tens of thousands of innocent victims has been a growing
source of international concern in no small part as a result
of effective advocacy by human rights groups and
humanitarian organizations. Hungary stands for the total
ban of these devices. My Government has supported the
Ottawa process from its very inception; it welcomes the
success of the Diplomatic Conference held on this issue
at Oslo and intends to become one of the first signatories
of the new Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-Personnel
Mines and on Their Destruction. This is an important
milestone in the development of international
humanitarian law and in the endeavour to put an end to
14


the immense human suffering caused by the proliferation
and indiscriminate use of these weapons. At the same time,
in our view, the remarkable achievements of the Oslo
Conference do not diminish the role that other forums,
including the Conference on Disarmament, can play in
promoting the objectives of the new Convention.
The horrible atrocities and genocidal acts committed
during recent conflicts have speeded up negotiations on
establishing international criminal jurisdiction on war
crimes and crimes against humanity. By establishing the ad
hoc tribunals on former Yugoslavia and on Rwanda, the
international community reaffirmed an important principle:
all those having committed war crimes or crimes against
humanity are to be held personally responsible and
accountable. It is our legitimate expectation that all persons
indicted by the tribunals will be brought to justice and
moreover that failing to cooperate fully with the tribunals
will not remain without consequences.
The experience gained from the functioning of these
two ad hoc tribunals has paved the way for the wider
acceptance of the idea of an international criminal court,
thus creating a firm legal basis at the universal level for the
establishment of individual criminal responsibility with
regard to war crimes and crimes against humanity. We are
committed to pursuing vigorously the negotiations at this
session to enable the finalization of the statute of the court
at the diplomatic conference to be held next year.
At this session, we have to focus our efforts on
preparing the ground for practical steps to make the United
Nations a viable and dynamic body. We must maintain the
momentum for change if we want to ensure a decent future
for the human experiment.




